UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Taiwan Greater China Fund (Exact name of registrant as specified in charter) c/o Nanking Road Capital Management, LLC 111 Gillett Street Hartford, CT 06105 (Address of principal executive offices) (Zip code) Brown Brothers Harriman & Co. 40 Water Street Boston, MA 02109-3604 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-343-9567 Date of fiscal year end: December 31 Date of reporting period: September 30, 2010 ITEM 1.SCHEDULE OF INVESTMENTS TAIWAN GREATER CHINA FUND PORTFOLIO HIGHLIGHTS (Unaudited) / September 30, 2010 Security Classifications Ten Largest Holdings Value Percent of Percent of Net Assets Company Net Assets Common Stock % Hon Hai Precision Industry Co., Ltd. 11.27% Short-Term Securities Taiwan Semiconductor Manufacturing Co., Ltd. Total Investments MediaTek Inc. Other Assets (Less Liabilities) Nan Ya Plastics Corp. Net Assets % Formosa Plastics Corp. China Steel Corp. AU Optronics Corp. Delta Electronics Inc. Formosa Chemicals & Fiber Corp. HTC Corp. Industry Diversification Percent of Ten Largest Sectors Net Assets Computer Systems & Hardware 20.24% Semiconductors Plastics Electronic Components Flat-Panel Displays Food Steel Computer Peripherals/ODM Financial Services Cement SCHEDULE OF INVESTMENTS(Unaudited) / September 30, 2010 COMMON STOCK — 98.10% Shares % of Net Assets U.S. Dollar Value Cement — 2.81% Asia Cement Corp. Taiwan Cement Corp. Computer Peripherals/ODM — 4.37% Chicony Electronics Co., Ltd. HTC Corp. Lite-on Technology Corp. Computer Systems & Hardware — 20.24% Acer Inc. Asustek Computer Inc. Compal Electronics Inc. Hon Hai Precision Industry Co., Ltd. Quanta Computer Inc. Wistron Corp. Electrical & Machinery — 0.81% Teco Electric & Machinery Co., Ltd. * Walsin Lihwa Corp. Electronic Components — 11.43% Catcher Technology Co., Ltd. Coretronic Corp. Delta Electronics Inc. * E Ink Holdings Inc. Everlight Electronics Co. Foxconn Technology Co., Ltd. * Pegatron Corp. Shin Zu Shing Co., Ltd. Simplo Technology Co., Ltd. TXC Corp. WPG Holdings Co., Ltd. Young Fast Optoelectronics Co., Ltd. Electronics/Other — 2.45% Lumax International Corp., Ltd. Synnex Technology International Corp. Financial Services — 3.58% Cathay Financial Holding Co., Ltd. Fubon Financial Holding Co., Ltd. Flat-Panel Displays — 5.92% * AU Optronics Corp. * Chimei Innolux Corp. Food — 4.95% Great Wall Enterprises Co. Tingyi (Cayman Islands) Holdings Corp. Uni-President Enterprise Corp. Want Want China Holdings, Ltd. Glass, Paper & Pulp — 0.85% Taiwan Glass Industrial Corp. Hotels — 0.17% Formosa International Hotels Corp. Plastics — 12.79% Formosa Chemicals & Fiber Corp. Formosa Plastics Corp. Nan Ya Plastics Corp. Retailing — 0.72% Far Eastern Department Stores Co., Ltd. President Chain Store Corp. Rubber — 1.39% Cheng Shin Rubber Ind. Co., Ltd. Semiconductors — 16.73% Advanced Semiconductor Engineering Inc. MediaTek Inc. Powertech Technology Inc. Siliconware Precision Industries Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. United Microelectronics Corp. Steel — 4.66% China Steel Corp. Tung Ho Steel Enterprise Corp. Textiles — 1.47% Far Eastern New Century Corp. Transportation — 0.37% U-Ming Marine Transport Corp. Other Non-Tech — 2.39% Giant Manufacturing Co., Ltd. Merida Industry Co., Ltd. Other Non-Tech(continued) Pou Chen Corp. TOTAL COMMON STOCK (COST $66,647,520) SHORT TERM SECURITIES — 0.32% Time Deposit — 0.32% Citibank, London, 0.03%, Due 10/01/10 TOTAL SHORT-TERM SECURITIES (COST $253,792) TOTAL INVESTMENTS IN SECURITIES AT FAIR VALUE (COST $66,901,312) OTHER ASSETS (LESS LIABILITIES) NET ASSETS At September 30, 2010, the cost of investments, excluding short-term investments, for U.S. federal income tax purposes was approximately equal to the cost of such investments for financial reporting purposes.At September 30, 2010, the unrealized appreciation of $11,935,581 for financial reporting purposes consisted of $18,354,480 of gross unrealized appreciation and $6,418,899 of gross unrealized depreciation. *Non-income producing: These stocks did not pay a cash dividend during the past year. Notes to Schedule of Investments — Fair Value Measurements and Disclosures — In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” This ASU will add new requirements for disclosures into and out of Levels I and II fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level III fair-valued measurements. It also clarifies existing fair value disclosures about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level III reconciliation disclosures, the guidance in the ASU is effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009. The new disclosures for Level III activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that adoption will have on the Trust’s portfolio holdings disclosures. The Trust values its investments in accordance with Accounting Standards Codification 820 - Fair Value Measurements and Disclosures (“ASC 820”). ASC 820 defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurement.The changes to current practices, resulting from the application of ASC 820, relate to the definition of fair value, the methods used to measure fair value, and expanded disclosures about fair value measurement. ASC 820 emphasizes that fair value is a market based measurement, not an entity specific measurement; as such, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability.As a basis for considering market participant assumptions in fair value measurements, ASC 820 establishes a fair value hierarchy that distinguishes between, (1) market participant assumptions developed based on market data obtained from sources independent of the Trust (observable inputs) and (2) the Trust’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs).The three levels defined by ASC 820 hierarchy are as follows: Level I – Quoted prices (unadjusted) in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level II – Inputs other than quoted prices included within Level I that are observable for the asset or liability, either directly or indirectly.Level II assets include the following: quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market-corroborated inputs). Level III – Unobservable pricing input at the measurement date for the asset or liability.Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available. In some instances, the inputs used to measure fair value might fall in different levels of the fair value hierarchy.The level in the fair value hierarchy within which the fair value measurement in its entirety falls shall be determined based on the lowest input level that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust’s securities at September 30, 2010 using the fair value hierarchy: AtSeptember 30, 2010 Level I* LevelII* LevelIII Total Investments, at value - - Common Stocks - - Time Deposits - - *At September 30, 2010, there were no significant transfers in or out of Level I and Level II fair value measurements. — Subsequent Events — Management of the Fund has performed an evaluation of the subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. ITEM 2. CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”) (17 CFR 270.30a-3(c))) are effective as of a date within 90 days of the filing date of this report based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Act are filed as Exhibits Ex.99.906 to this Form N-Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Taiwan Greater China Fund By:/s/ Steven R. Champion Name: Steven R. Champion Title: President and Chief Executive Officer (Principal Executive Officer) Date: November 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Steven R. Champion Name: Steven R. Champion Title: President and Chief Executive Officer (Principal Executive Officer) Date: November 24, 2010 By:/s/ Regina Foley Name: Regina Foley Title: Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date: November 24, 2010
